As filed with the Securities and Exchange Commission on December 2, 2015 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-23055 USCA All Terrain Fund (Exact name of registrant as specified in charter) 4444 Westheimer, Suite G500 Houston, TX77027 (Address of principal executive offices) (Zip code) The Corporation Trust Company Corporation Trust Center 1209 Orange Street Wilmington, DE19801 (Name and address of agent for service) (713) 366 - 0500 (Registrant’s telephone number, including area code) Date of fiscal year end: March 31 Date of reporting period:September 30, 2015 Item 1. Reports to Stockholders. USCA All Terrain Fund Semi-Annual Report For the Period ended September 30, 2015 USCA All Terrain Fund Table of Contents Shareholder Letter 1 Investment Strategy Allocation 4 Schedule of Investments 5 Statement of Assets & Liabilities 11 Statement of Operations 12 Statement of Changes in Net Assets 13 Statement of Cash Flows 14 Financial Highlights 15 Notes to Financial Statements 16 Additional Information 22 Board Approval of Investment Advisory and Sub-Advisory Agreements 23 Privacy Policy 25 USCA All Terrain Fund Shareholder Letter September 30, 2015 Dear Shareholder: September 30th marked the end of the first quarter of operations for the USCA All Terrain Fund (All Terrain). We launched All Terrain with a modest goal: to achieve a reasonable rate of return over the long-term while taking less risk than the stock market by diversifying broadly among non-correlating asset classes and investment strategies. What is a reasonable rate of return?While we cannot predict the future and do not claim to have a crystal ball, we can take some cues from the market.As it relates to fixed income, 5-year Treasuries stood at a yield of 1.37% at the end of September and high-grade corporate bonds typically yield a bit more to reflect their higher risk.If the Fed raises rates, as they are expected, returns would be further challenged.Stocks (as measured by the MSCI World Index), since bottoming in February of 2009, have done quite well, returning just under 12% per year.Unfortunately, that has brought them to a level of valuation that we believe will likely result in lower returns over the next several years. While, again, no one can predict future returns with anything close to certainty, we think the most likely scenario is for annual returns to trend lower, noting that the 20-year annualized rate of return for the MSCI World Index is slightly higher than 4%. We launched All Terrain with the belief that we could do better on a risk-adjusted basis than what the traditional fixed income and equity markets have to offer by diversifying into asset classes and strategies that include those with the potential to deliver positive returns even as stocks are declining and/or interest rates are rising. We conduct thorough and rigorous due diligence to select managers who have demonstrated superior results over meaningful periods.We believe that we can add value by allocating to investment professionals with the experience and discipline likely to be necessary to navigate the markets in what we think could be a challenging environment going forward. So how did we do in our first quarter of operation?Keeping in mind that judging any investment on three months of performance is akin to handicapping a marathon after the first 10 yards, we’ve done okay but not great.On an absolute basis, much of that is due to the inauspiciousness of our timing, as we began just in time for global equities (measured by the MSCI World Index) to decline by 8.8% for the third quarter.As indicated below, for the quarter, All Terrain declined by 6.6%.Capturing 75% of the downside of the global equity markets is disappointing; however, we do not believe this is indicative of future performance. Jul Aug Sep YTD All Terraini -0.9% -2.9% -3.0% -6.6% Global Equities 1.7% -6.8% -3.9% -8.9% Global Bonds 0.2% 0.1% 0.5% 0.9% 60/40 Blend 1.1% -4.0% -2.1% -5.0% 1 During the quarter, All Terrain was allocated broadly across the asset classes and investment strategies set forth below: Average Allocation Attribution (Gross of Fees) Return on Invested Capital Cash 7% 0.0% 0.0% Long Fixed Income 3% 0.0% -0.9% Long/Short Fixed Income 7% -0.3% -4.4% Long Equity - Domestic 17% -1.6% -9.1% Long Equity - International 6% -0.8% -13.6% Long Equity - Global 5% -0.3% -6.9% Long Equity - MLP 1% -0.4% -28.1% Long/Short Equity 18% -2.0% -11.1% Event Driven 3% -0.2% -5.2% Global Macro 5% -0.1% -1.4% Managed Futures 2% 0.0% -0.5% Multi-Strategy 26% -0.6% -2.2% 100% -6.4% We maintain an immaterial allocation to traditional fixed income given our views discussed above, opting instead to look to our multi-strategy allocation to provide higher returns with a similar risk profile over the long term.Additionally, we believe equity market investing will present both long and short opportunities in a market that will be more volatile than the previous five years, and have positioned the fund with long/short equity managers to capitalize on this. The primary reason for the Fund’s underperformance in the quarter was, in fact, our allocation to long/short equity strategies, which as a group (as measured by the HFRI Equity Hedge Index) did not fare well.We believe the poor quarterly showing was largely due to value equity strategies in general particularly struggling during this period.Our long/short managers performed even worse than their benchmark; however, given their impressive long-term track records, poor performance over a short period is less concerning to us. Also, one of our multi-strategy managers materially underperformed its benchmark.Collectively, the underperformance cost the portfolio almost 2% in additional return versus the representative indices for the quarter.The Fund’s other investment strategies yielded negative results for the quarter (markets were down across the board), but their performance was more in keeping with our expectations, with one manager actually producing positive results for the quarter. Looking forward, we are confident in our positioning and will strive to capture a reasonable percentage of the long-term upside of equities while endeavoring to mitigate the risk of capital impairment on the downside. In summary, we believe that the market may be in for a bumpy ride over the next few years.Through broad diversification and a focus on experienced managers with strong risk controls, we hope to be able to cushion the ride for you a bit. As always, we are available to discuss All Terrain with you directly if you have any questions. 2 We look forward to a long and mutually rewarding partnership with you as, together, we navigate what may prove to be an especially challenging investment terrain in the years to come. Sincerely, David Harris iAs of September 30, 2015.Performance shown is net of fund fees and expenses, and reflects the reinvestment of dividends and other investment income.Past performance does not guarantee future results.Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than original cost.Current performance may be higher or lower than the performance quoted.Please note that the fund commenced operations on July 1, 2015.Global Equities is measured by the MSCI World Index and Global Bonds is measured by the BarCap - Global Aggregate Index.Sources: USCA Asset Management LLC and the Portfolio Investments, Bloomberg and Fundspire. MSCI World Index. The MSCI World Index captures large and mid cap representation across 23 Developed Markets (DM) countries*. With 1,643 constituents, the index covers approximately 85% of the free float-adjusted market capitalization in each country. BarCap Global Aggregate Index. The Barclays Global Aggregate Index is a flagship measure of global investment grade debt from twenty-four local currency markets. This multi-currency benchmark includes treasury, government-related, corporate and securitized fixed-rate bonds from both developed and emerging markets issuers. There are four regional aggregate benchmarks that largely comprise the Global Aggregate Index: the US Aggregate (USD300mn), the Pan-European Aggregate, the Asian-Pacific Aggregate, and the Canadian Aggregate Indices. The Global Aggregate Index also includes Eurodollar, Euro-Yen, and 144A Index-eligible securities, and debt from five local currency markets not tracked by the regional aggregate benchmarks (CLP, MXN, ZAR, ILS and TRY). A component of the Multiverse Index, the Global Aggregate Index was created in 2000, with index history backfilled to January 1, 1990. 60/40 Blend. The 60/40 Blend represents the performance of a portfolio that consists 60% of the MSCI World Index and 40% of the BarCap Global Aggregate Index rebalanced monthly. Rate of Return (ROR). The compound geometric average return that assumes the same rate of return every period to arrive at the equivalent compound growth rate reflected in the actual return data. 3 USCA All Terrain Fund Investment Strategy Allocation September 30, 2015 (Unaudited) (expressed as a percentage of long-term fair value) 4 USCA All Terrain Fund Schedule of Investments September 30, 2015 (Unaudited) Shares Fair Value COMMON STOCK - 6.08%a Aerospace and Defense - 0.23%a The Boeing Company $ BWX Technologies, Inc.b Esterline Technologies Corp. Rockwell Collins Inc.c Chemical Companies - 0.18%a Albemarle Corporationc The Chemours Company LyondellBasell Industries N.V. W.R. Grace & Co. Consumer Product and Distribution Companies - 0.77%a The Clorox Company Genuine Parts Company Hasbro Inc. Kohl’s Corp. Mattel, Inc. Molson Coors Brewing Company Pepsico, Inc. The Procter & Gamble Companyb Staples, Inc. Sysco Corporation Target Corp. Wal-Mart Stores Inc. Energy and Utility Companies - 0.62%a BP p.l.c. ADR Cameco Corporation Chevron Corporation Entergy Corporation Exelon Corporation Exxon Mobil Corporation National Fuel Gas Company National Oilwell Varco, Inc. NiSource Inc. Occidental Petroleum Corporation Phillips 66 Xcel Energy Inc. The accompanying Notes to Financial Statements are an integral part of these statements. 5 USCA All Terrain Fund Schedule of Investments - (continued) September 30, 2015 (Unaudited) Shares Fair Value Environmental Services - 0.10%a Republic Services, Inc.c $ Financial Services - 1.34%a BB&T Corporation BOK Financial Corporation The Chubb Corporationb Endurance Specialty Holdings Ltd. Fidelity National Financial, Inc. First American Financial Corporation The Hartford Financial Services Group, Inc. Invesco Ltd. Janus Capital Group, Inc. JPMorgan Chase & Co. M&T Bank Corporation MetLife, Inc. New York Community Bancorp Inc. Old Republic International Corporation SunTrust Banks, Inc. Symetra Financial Corporation Synchrony Financialb Wells Fargo & Company Health Care and Related Companies - 0.75%a AbbVie Inc. Baxalta Incorporated Baxter International Inc. Becton, Dickinson and Company Boston Scientific Corporation Cardinal Health, Inc.b,c Eli Lilly and Companyc Haemonetics Corporationb Johnson & Johnson McKesson Corporation Quest Diagnostics Inc. St. Jude Medical Inc.c Zimmer Biomet Holdings, Inc. The accompanying Notes to Financial Statements are an integral part of these statements. 6 USCA All Terrain Fund Schedule of Investments - (continued) September 30, 2015 (Unaudited) Shares Fair Value Logistics and Transportation - 0.03%a Expeditors International of Washington Inc.c $ Manufacturing Companies - 0.24%a Eaton Corporation Fastenal Company Stanley Black & Decker, Inc. Ford Motor Company Media, Communications and Entertainment - 0.40%a Cinemark Holdings, Inc.b Discovery Communications, Inc. Liberty Broadband Corporation Liberty Media Corporation Omnicom Group Inc. Regal Entertainment Group Verizon Communications Inc.c Metals Technology and Mining - 0.11%a Alcoa Inc. Goldcorp Inc. Worthington Industries, Inc. Paper Products - 0.08%a Avery Dennison Corporation Sonoco Products Co. Real Estate Investment Trusts - 0.24%a Corrections Corporation of America HCP, Inc. Sun Communities Inc. Welltower Inc. Weyerhaeuser Co. The accompanying Notes to Financial Statements are an integral part of these statements. 7 USCA All Terrain Fund Schedule of Investments - (continued) September 30, 2015 (Unaudited) Shares Fair Value Technology Companies and Services - 0.99%a Amdocs Limited $ Analog Devices, Inc. Applied Materials, Inc. Broadridge Financial Solutions, Inc. Check Point Software Technologies LTD.c Cisco Systems, Inc. Harris Corporation IBMc Leidos Holdings, Inc. Microsoft Corporation QUALCOMM Incorporated Schlumberger N.V. STMicroelectronics N.V. ADR TE Connectivity Ltd. U.S. Bancorp VeriFone Systems, Inc. The Western Union Company TOTAL COMMON STOCK (Cost $2,539,741) INVESTMENTS IN INVESTMENT COMPANIES - 20.71%a Long Equity - Domestic - 8.18% Bridgeway Ultra Small Company Fund Gabelli Small Cap Growth Fund LKCM Equity Fund Nationwide Geneva Mid Cap Growth Fund Long Equity - Global - 4.23% First Eagle Global Fund Long Equity - International - 6.12% AllianzGI NFJ International Value Fund Brandes International Equity Fund Long Fixed Income - 2.18% PIMCO Total Return Fund TOTAL INVESTMENTS IN INVESTMENT COMPANIES (Cost $8,789,039) The accompanying Notes to Financial Statements are an integral part of these statements. 8 USCA All Terrain Fund Schedule of Investments - (continued) September 30, 2015 (Unaudited) Next Available Redemption Redemption Frequency of Notification Cost Fair Value Dated Redemptions Period (Days) INVESTMENTS IN PRIVATE INVESTMENT COMPANIES - 65.06%a Event Driven - 5.04%a Perry Partners L.P. - Class C $ 3/31/2016 Quarterly Global Macro - 5.32%a Brevan Howard L.P. - Series B 12/31/2015 Monthly 90 Long Equity - MLP - 0.98%a Salient MLP Total Return Fund, L.P. 10/9/2015 Weekly 3 Long/Short Equity - 17.40%a Corsair Capital Partners, L.P. - Class A 6/30/2016 Quarterly 60 Greenlight Masters Qualified, L.P. - Series B 6/30/2016 Annually Hirzel Capital Fund LP 6/30/2016 Quarterly 45 Omega Capital Investors, L.P. - Series 2 12/31/2015 Quarterly 45 Long/Short Fixed Income - 6.46%a BlackGold Opportunity Fund II LP 6/30/2016 Quarterly 45 York Global Credit Income Fund, L.P. - Class A 12/31/2015 Quarterly 90 Managed Futures - 3.22%a Winton Diversified Strategy Fund (US) L.P. 9/30/2018 Quarterly 60 Multi-Strategy - 26.64%a Blue Mountain Credit Alternatives Fund L.P. - Class S 6/30/2016 Quarterly 90 Double Black Diamond, L.P. - Series D 6/30/2016 Quarterly 60 OZ Domestic Partners II, L.P. - Trauch E 12/31/2015 Quarterly 30 Visium Global Fund, LP - Series III 12/31/2015 Quarterly 45 TOTAL INVESTMENTS IN PRIVATE INVESTMENT
